959 N.E.2d 64 (2012)
355 Ill. Dec. 36
The BURLINGTON NORTHERN SANTA FE RAILWAY CO. et al., movants,
v.
Hon. John O. STEELE, Justice of the Appellate Court, First District, et al., etc., respondents.
No. 113372.
Supreme Court of Illinois.
January 11, 2012.
Joint motion by movants for a supervisory order. Motion allowed. In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order of October 26, 2011, denying leave to appeal in Dolph v. Burlington Northern Santa Fe Railway Co. et al, Nos. 1-11-2717 and 1-11-2718 Cons., and to enter an order allowing leave to appeal, and to consider the appeal on the merits.
Order entered by the Court.
THOMAS, J., took no part.